We concur in the disposition of the case by Associate Justice RANDOLPH, but we do not concur in the holding in the opinion that appellees were concluded by the evidence in the record from asserting a claim to the land as a homestead. White v. Epperson, 32 Tex. Civ. App. 162,73 S.W. 851; Garner v. Black, 95 Tex. 125, 65 S.W. 876; Wiener et al. v. Zweib (Tex.Civ.App.) 128 S.W. 699; Armstrong v. Neville (Tex.Civ.App.)117 S.W. 1010; Parker v. Schrimsher (Tex.Civ.App.) 172 S.W. 165; Crowder v. Union National Bank of Houston (Tex.Com.App.) 261 S.W. 375. *Page 218